          Case 1:19-cv-01444-NONE-GSA Document 28 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   STANLEY H. SOLVEY,                          1:19-cv-01444-NONE-GSA-PC
12                Plaintiff,                     FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE BE
13         vs.                                   DISMISSED, WITH PREJUDICE, FOR
                                                 FAILURE TO STATE A CLAIM, FAILURE
14   S. GATES, et al.,                           TO OBEY A COURT ORDER, AND
                                                 FAILURE TO PROSECUTE
15               Defendants.                     (ECF No. 15.)
16                                               OBJECTIONS, IF ANY, DUE IN
                                                 FOURTEEN (14) DAYS
17

18          Stanley H. Solvey (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. On October 15, 2019, Plaintiff filed
20   the Complaint commencing this action. (ECF No. 1.) On October 22, 2019, the court screened
21   the Complaint and issued an order dismissing the Complaint for failure to state a claim, with
22   leave to amend. (ECF No. 8.) On January 14, 2020, Plaintiff filed the First Amended Complaint.
23   (ECF No. 14.) On January 30, 2020, the court dismissed the First Amended Complaint for failure
24   to state a claim, with leave to file a Second Amended Complaint within thirty days. (ECF No.
25   15.) Plaintiff requested and was granted extensions of time to file the Second Amended
26   Complaint. The most recent deadline has now expired and Plaintiff has not filed the Second
27   Amended Complaint. As a result there is no pleading on file which sets forth any claims upon
28   which relief may be granted.

                                                     1
          Case 1:19-cv-01444-NONE-GSA Document 28 Filed 08/10/20 Page 2 of 2



 1          On July 27, 2020, Plaintiff notified the court that he does not intend to file the Second
 2   Amended Complaint and stands on the First Amended Complaint. (ECF No. 26.) Plaintiff also
 3   indicates that he shall oppose any recommendation to dismiss the case and shall appeal to the
 4   Ninth Circuit if the case is dismissed. (Id.)
 5          Accordingly, IT IS HEREBY RECOMMENDED that:
 6          1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 7                  on Plaintiff’s failure to obey a court order, failure to prosecute, and failure to state
 8                  a claim upon which relief may be granted under § 1983; and
 9          2.      The Clerk be directed to close this case.
10          These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
12   (14) days from the date of service of these findings and recommendations, Plaintiff may file
13   written objections with the court.      Such a document should be captioned “Objections to
14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
15   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
17   (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19

20      Dated:     August 9, 2020                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                       2
